Title: To George Washington from Henry Knox, 14 March 1793
From: Knox, Henry
To: Washington, George



Sir,
War department March 14th 1793

I submit to your consideration a letter received from an Indian by the name of David Fowler who resides at Brotherton, near Oneida, who is at present in this City with his Son. This man has been introduced to me by Colonel Pickering and his request for the support of a School seems to deserve a favorable consideration. I beg leave therefore to submit the idea that fifty dollars ⅌ Year be allowed for the support of the said School provided the Agent for the Indian department in that quarter should be of opinion that it would conduce to the general object of the United States, the information and Civilization of the Indians.
And that a present be made to the said David Fowler and his Son of Thirty dollars to enable them to return home. I am Sir with respect Your humble servant

H. Knoxsecy of War

